FILE COPY




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 20, 2022

                                                No. 04-22-00015-CV

                                     IN THE INTEREST OF L.P., a Child

                        From the 407th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020-PA-00365
                                Honorable Susan D. Reed, Judge Presiding

                                                   ORDER

Sitting en banc:         Rebeca C. Martinez, Chief Justice
                         Patricia O. Alvarez, Justice1
                         Luz Elena D. Chapa, Justice2
                         Irene Rios, Justice
                         Beth Watkins, Justice
                         Liza A. Rodriguez, Justice
                         Lori I. Valenzuela, Justice


      En banc consideration was requested from within the court. See TEX. R. APP. P. 41.2(c).
A majority of the Justices of the Court voted to deny en banc consideration.

Entered this 20th day of July, 2022.
                                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1   Justice Alvarez dissents to the Court’s order denying en banc consideration.
2   Justice Chapa joins the dissenting opinion.